Citation Nr: 1817726	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-53 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.


ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1953 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2014 by a Department of Veterans Affairs (VA) Regional Office (RO).

With regard to the characterization of the Veteran's claim for service connection for bilateral hearing loss, the Board observes that such claim had previously been denied in an April 2012 rating decision.  In this regard, the RO stated that the evidence of the record did not show acoustic trauma given that the Veteran's military occupational specialty as a cook.  Therefore, the RO did not concede noise exposure in service.  However, in June 2012, the Veteran submitted a letter in which he stated that he believed that his hearing loss was caused by his exposure to loud noises while in basic training from December 1953 through April 1954.  As such evidence is new and material to the Veteran's claim and was received within one year of the April 2012 rating decision, the Board will review the claim on a de novo basis.  38 C.F.R. §  3.156 (b) (2017).  Therefore, it is characterized as shown on the title page.

The Board further observes that, as of November 2013, the Veteran had elected John S. Berry, attorney at law, as his representative pursuant to VA Form 21-22a (Appointment of Individual as Claimant's Representative).  However, in an April 2017 statement, which was received in May 2017, the Veteran revoked such representation.  Therefore, he is currently unrepresented in his appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDING OF FACT

Resolving all doubt in the Veteran's favor, his currently diagnosed bilateral hearing loss is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran maintains that he has bilateral hearing loss resulting from noise exposure during service.  In the alternative, he contends that his bilateral hearing loss is caused or aggravated by his service-connected tinnitus.  As the Board herein grants service connection for such disorder as directly related to military service, the Board need not address the secondary aspect of the Veteran's claim.   

As an initial matter, the Board notes that, in June 2011, the RO received information that the Veteran's service records were likely destroyed in a fire.  The RO informed the Veteran and requested information to assist in reconstructing the records.  The Veteran responded with a description of his location and duty title, but no additional records were subsequently obtained.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from possibly missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds the competent evidence of record confirms that the Veteran has current diagnosis of bilateral hearing loss for VA purposes as evidenced by the October 2016 VA examination.  See 38 C.F.R. § 3.385. 

The Board also finds that the Veteran had in-service exposure to excessive noise.  Specifically, in his June 2012 and November 2013 statements, he claimed that he was exposed to artillery, weapons fire, explosions, and other loud noises during his basic training.  He denied the use of hearing protection during such time.  Such statements are consistent with the nature and circumstances of his service.  38 U.S.C. § 1154(a).  Thus, the remaining question is whether the Veteran's current bilateral hearing loss is related to such in-service noise exposure.

A September 2011 VA treatment note indicates that the Veteran was seen for a comprehensive hearing evaluation.  At such time, he denied vertigo, otalgia, pressure/fullness, previous otologic surgeries, and a family hearing loss before the age of 50.  He reported a history of noise exposure during his military career.

In July 2014, the Veteran submitted a June 2014 opinion from his private physician, Dr. R.C.  In this regard, Dr. R.C. noted that the Veteran was exposed to extremely loud noises during basic training and had no other loud noise exposures, to include in his civilian life.  In this regard, the Board notes that the Veteran stated that he worked in the painting and decorating business until 2003.  See July 2014 Correspondence.  Dr. R.C. concluded that the Veteran's hearing loss was related to his noise exposure during basic training.

In August 2014, the Veteran submitted a July 2014 opinion from his private audiologist, S.B.  In this regard, S.B. opined that the Veteran suffered from sensorineural high frequency hearing loss that was more than likely attributed to his service in the military.  As rationale, he noted that the Veteran informed him that adequate hearing protection was not provided or worn, and explained that, due to the repetitive loud noises the Veteran was exposed to from the artillery and the heavy equipment, there was enough substantial evidence that would definitely cause a high frequency hearing loss to any individual.  

Thereafter, the Veteran was afforded a VA examination in October 2016 to determine the etiology of his bilateral hearing loss.  In this regard, the VA examiner diagnosed the Veteran with bilateral moderate to profound mixed hearing loss, which includes conductive and sensorineural forms of hearing loss.  The examiner concluded that she could not determine an etiology to the Veteran's hearing loss without resorting to speculation.  As rationale, she explained that one would need the hearing examinations that were completed during enlistment and separation to determine if the Veteran's hearing loss was due to service related duties. 

The VA examiner addressed the two 2014 private opinions that were submitted by the Veteran.  She stated that evidence provided in 2014 was not sufficient to determine if the Veteran's hearing loss was caused by military noise because the hearing test was obtained several decades after he left the military.  Moreover, she continued, the test submitted by the Veteran indicated that his hearing loss was conductive in nature, which was not cause by military noise exposure.  She also stated that the Veteran's hearing continued to decline and there was no evidence that short term exposure to noise caused a lifelong and continuous decline in hearing.  She explained that not all hearing loss was caused by noise and it was more likely that the Veteran's hearing loss and continual decline in hearing was caused by a medical or genetic condition.  

However, the Board finds such opinion to be inadequate to decide the case as it is essentially a non-opinion, which is generally regarded as inadequate.  In this regard, the Board cannot merely accept a medical professional's statement that a conclusion could not be reached without resorting to speculation as negative evidence.  See Jones v. Shinseki, 23 Vet. App. 382  (2012).  Instead, a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id.  In this respect, the October 2016 VA examiner relied solely on the fact that the Veteran's STRs were not available for review and concluded that a medical opinion regarding the etiology of the Veteran's hearing loss could not be provided without resorting to speculation.  Further, the examiner stated that the Veteran's hearing loss and continual decline in hearing was caused by a medical or genetic condition.  However, she did not list any conditions that contributed to the Veteran's hearing loss.  Moreover, as reported previously, he did not have a family history of hearing loss.

The Board finds that the August 2014 opinion provided by Dr. S.B. is highly probative regarding a connection between the Veteran's bilateral hearing loss and his military service.  He provided a detailed rationale for the conclusion reached, and provided support for his findings.  Further, he has proven an advanced ability in assessing the etiology of hearing loss as reflected by the expertise required to work as an audiologist.  Moreover, the Board has found that the VA opinion was inadequate to decide the claim.  Thus, the Board finds that the August 2014 opinion is the most probative evidence of record regarding the relationship between the Veteran's service and his diagnosed bilateral hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Such is further supported by the July 2014 opinion from Dr. R.C., which, while lacking a detailed rationale, nonetheless reached the same conclusion.

Therefore, resolving all doubt in the Veteran's favor, the Board finds that his currently diagnosed bilateral hearing loss is related to his military service.  Consequently, service connection for such disorder is warranted.


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


